Per curiam.
After investigation of complaints filed by dissatisfied clients of respondent Robert L. Twitty, the State Bar of Georgia filed a formal complaint against respondent in S93Y0135, alleging that he had violated Standard 65 of Bar Rule 4-102 by failing to have a trust account, commingling personal and client funds in one account, failing to account for trust property, keeping personal funds in a constructive trust account, failing to maintain records, and withdrawing funds from a constructive trust account for personal use. The Bar also alleged that respondent violated Standard 65 (B) by failing to keep and maintain an interest-bearing or IOLTA account.
In S93Y0138, the Bar alleged that respondent had violated Standard 4 by fraudulently endorsing a settlement check by signing the client’s name without authority, and by wilfully misrepresenting to the insurance company that he had authority to settle the case; violated Standard 45 (f) by settling a case without the client’s consent; violated Standard 61 by failing to deliver promptly his client’s portion of the settlement proceeds; violated Standard 63 by failing to maintain complete records of client property coming into his possession and to render an appropriate accounting to his client; violated Standard 65 (A) by commingling his personal funds with his client’s funds; *554and violated Standard 65 (D) by failing to maintain a trust account and by withdrawing money from the account for his personal use.
Decided November 20, 1992.
William P. Smith III, General Counsel State Bar, Jeffrey R. Davis, Assistant General Counsel State Bar, for State Bar of Georgia.
Robert L. Twitty, pro se.
After initially rejecting the Notice of Discipline which determined that disbarment was the appropriate sanction, respondent filed a petition for voluntary surrender of his license to practice law, admitting he had violated Standard 65 in S93Y0135 and Standard 63 in S93Y0138. The Special Master and the Review Panel recommend that respondent’s petition be accepted. We adopt the recommendation of the Review Panel and accept respondent’s petition for voluntary surrender of his license to practice law in Georgia. In the event respondent seeks readmission, he must complete the requirements for admission in place at that time, and the Committee on Lawyer Impairment must determine whether respondent is emotionally fit to resume the practice of law.

License surrendered.


Clarke, C. J., Bell, P. J., Hunt, Benham, Fletcher and Sears-Collins, JJ., concur.